Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
Claims 51-91 are pending.


Response to Arguments
	Applicant’s arguments regarding the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues the claims are not directed to commercial or legal interactions as they do not recite any of the enumerated types of commercial or legal interactions provided by the MPEP.
	The examiner argues that according to MPEP 2106.07(a) a proper rejection for lack of subject matter eligibility should include an identification of the abstract idea s it is recited and explain why it is considered an exception, i.e., explain why it falls within one of the groupings of abstract ideas. While not required, this explanation or justification may include citing to an appropriate court decision. Based upon the preceding, the applicant’s argument is unpersuasive.
	Applicant also argues none of the features recited should reasonably be considered as the performance of a commercial transaction.
	The examiner argues that the rejection did not state that the abstract idea recited the performance of a commercial transaction but that the claimed abstract idea was directed to administrative steps for conducting an auction which fall under commercial interactions/sales activities.
	The applicant also argues the claims are not directed to administrative steps for conducting an auction but to evaluating specialized information against a hurdle value after the specialized information has been converted to a common format to allow for evaluations for specialized information initially received in different formats. 
	The examiner argues that the evaluating step cited above is merely a part of the process of qualifying bidders for the auction. Additionally, the claims do not recite converting the specialized information into a common format but instead recite converting the request message from a first communications protocol to a second communications protocol, therefore the applicant’s argument is unpersuasive.
	Applicant also argues the claims do not recite an auction and the…steps for conducting an auction and therefore the claims do not recite commercial interactions.
	The examiner argues the claims recite a “single network event”. The specification discloses that the invention generally relates to…an optimized collaborative auction platform…” in Para. 0002. Also, in Para. 0054 the phrase “auction event” is used in the embodiment. This phrase appears some 94 times in the specification. The examiner interprets this phrase as being synonymous with the “single network evet” as the exact phrase “single network event” does not appear in the specification. Therefore applicant’s arguments are unpersuasive.
	Applicant also argues the additional limitations transform the claims into a practical application.
The examiner argues that these additional limitations were addressed in the previous rejection and the applicant fails to explain how the examiner erred in this interpretation.

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-91 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
	A computer-implemented method for a networked platform, the method comprising:
	storing a plurality of hurdle criteria, received from a first entity, for
determining a participation in a network event, at least one hurdle criteria being
specific to an entity and at least one hurdle criteria being specific to a basket;
	providing, to one or more entities, remote access to a plurality of baskets
associated with a single network event;
	receiving, via the remote access a request message in a first communications protocol and having at least one requested value from the one or more entities to participate in the single network event, wherein each basket includes one or more items based on a specified parameter, and wherein each basket has a value that is determined based on the one or more items associated with the basket;
	converting the request message from the first communications protocol to a
second communications protocol;
	storing the requested value for at least one basket in an event database;
	determining that a request from a second entity is initially eligible to be
considered in the single network event based on the requested value exceeding the
at least one hurdle criteria specific to the entity or the at least one hurdle criteria
specific to the basket;
	automatically generating a message including an indication of the initial
eligibility of the request in response to determining that the request is initially
eligible; and
	transmitting the message in real-time to the first entity and the second entity
in the first communications protocol.

	The underlined portions of the claim represent the abstract idea and is representative of Certain Methods of Organizing Human Activity, commercial or legal interactions marketing or sales activities because the abstract idea is directed to the qualification of bidders for an auction.
	This judicial exception is not integrated into a practical application because the claims include. The words remote access, network event, and automatically denote generic computer-implementation and add the words “apply it” or the like, to the abstract idea. The conversion of the request message from one protocol to another and/or the transmission of the message in the first protocol is not meaningful as the effect of the conversion/transmission to/in the process is unclear.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prong two.
	Claim 73 s similar and, the dependent claims merely narrow the abstract idea and do not cure the deficiencies above.
	As a whole and in combination the claims merely represent an abstract idea implemented by computer and therefore do not represent a practical application or significantly more than the abstract idea.











Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694